Case: 1:19-cr-00738-PAG Doc #: 1-1 Filed: 06/06/19 1of 3. PagelD # 2

1:19MJ4099-JDG

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

I, JOSHUA D. LOWE, being first duly sworn, according to law, state and depose as follows:
INTRODUCTION

1. Iam currently employed as a Deputy United States Marshal for the Northern District of
Ohio, Cleveland, have worked in this position for approximately 8 years, and am trained
in the investigation and apprehension of fugitives. I completed the Criminal
Investigator’s training course and the U.S. Marshal’s Basic Deputy Course at the Federal
Law Enforcement Training Center in Glynco, Georgia.

2. In my capacity as a Deputy United States Marshal, I have investigated crimes related to
Escape from the Custody of the Attorney General, in violation of Title 18, United States
Code, Sections 751(a) and 4082(a), and Assault on a Federal Officer, in violation of Title
18, United States Code, Sections 111(a) and (b).

3. This Affidavit is based on my personal investigation, and includes information provided
by US Marshals Task Force Officer Dave Carpenter. The information is for the limited
purpose of establishing probable cause for the issuance of a complaint and arrest warrant
and does not include every fact known to me regarding the investigation.

FACTS AND CIRCUMSTANCES REGARDING PROBABLE CAUSE

4. On April 19, 2019, the Euclid Municipal Court issued an arrest warrant for DWIGHT
QUINN for the offenses of Aggravated Robbery (Ohio Rev. Code § 2911.01) and
Kidnapping (Ohio Rev. Code § 2905.01). The case was referred to the U.S. Marshals
Northern Ohio Violent Fugitive Task Force (NOVFTF) as a fugitive investigation on
May 13, 2019.

5. On May 31, 2019, members of NOVFTF established surveillance on the residence
located at 12924 Harvard Avenue, Cleveland, Ohio. While conducting surveillance, task
force officer (TFO) Dave Carpenter and I observed QUINN walk out of the 12924
Harvard Avenue residence and get into a 2018 Ford Fusion (OH Registration HQY 8341)
that was parked in the driveway.

6. Subsequently, TFO Carpenter and I pulled into the driveway behind the Ford Fusion,
driving in TFO Carpenter's Task Force vehicle and activated the emergency lights. TFO
Carpenter and I exited the Task Force vehicle and proceeded to order QUINN to put his

]
10.

11.

Case: 1:19-cr-00738-PAG Doc #: 1-1 Filed: 06/06/19 2 of 3. PagelD #: 3

hands up and exit the vehicle. TFO Carpenter and I were wearing fully marked entry
vests bearing Police and Task Force patches.

Simultaneously, DUSM Jesse Barfelz, driving in his Marshals Service issued vehicle,
with his emergency lights activated, pulled into the yard from a vacant lot from the east
to assist with the arrest attempt. QUINN then proceeded to put the Ford Fusion in drive
and accelerated in a southeast direction and purposely struck the right front end of DUSM
Barfelz’s issued vehicle in an attempt to avoid arrest. QUINN continued to drive east
across the vacant lot and then purposely struck the front end of another Task Force
vehicle being operated by TFO Ricky Sheppard before pulling onto Harvard Ave and
fleeing east on Harvard Ave. TFO Sheppard also had his emergency lights activated.

DUSM Barfelz pursued QUINN’s vehicle with emergency lights and sirens activated.
QUINN continued to flee east on Harvard at a high rate of speed, then traveled north on
E. 142nd Street to Benwood Avenue. QUINN then went east on Benwood Avenue to
East 147th Street, and then continued to flee northbound on E. 147th Street to Edgewood
Avenue. QUINN turned left on Edgewood Avenue and traveled west, reaching
approximately 100 mph. QUINN failed to obey all posted stop signs and traffic signals
during the pursuit, and as he entered the intersection of 131st Street and Edgewood
Avenue, he failed to stop for the red light and struck a civilian vehicle traveling south on
E. 131st Street. QUINN’s vehicle then went out of control and crashed through a gate at
3954 E. 131st Street before stopping. QUINN climbed out of the passenger side of the
vehicle and was ordered to the ground at gunpoint. He was handcuffed by TFO
Carpenter after a short struggle. DUSM Barfelz and I confirmed no one else was in the
vehicle.

TFO Sheppard, DUSM Jesse Barfelz, and | are individuals designated in Title 18, United
States Code, Section 1114, and were engaged in the performance of official duties with
the U.S. Marshals NOVFTF on May 31, 2019.

CONCLUSION

DUSM Joshua Lowe, being duly sworn according to law, deposes, and states that the
facts stated in the foregoing Affidavit are true and correct to the best of his knowledge,
information, and belief.

Based upon the foregoing, I believe there is probable cause to believe that on or about
May 31, 2019, in the Northern District of Ohio, Eastern Division, Defendant DWIGHT
QUINN did intentionally and forcibly assault, resist, oppose, impede, intimidate, and
Case: 1:19-cr-00738-PAG Doc #: 1-1 Filed: 06/06/19 3 of 3. PagelD #: 4

interfere with Deputy United States Marshal Jesse Barfelz, an individual designated in
Title 18, United States Code, Section 1114, while said individual was engaged in the
performance of his official duties as a Deputy with the United States Marshals Service,
and in doing so, did use a dangerous weapon, to wit, an automobile, in violation of Title
18, United States Code, Sections 111{a) and (b).

12. | also believe there is probable cause to believe that on or about May 31, 2019, in the
Northern District of Ohio, Eastern Division, Defendant DWIGHT QUINN did
intentionally and forcibly assault, resist, oppose, impede, intimidate, and interfere with
Task Force Officer Ricky Sheppard, an individual designated in Title 18, United States
Code, Section 1114, while said officer was engaged in the performance of his official
duties as a Task Force Officer with the United States Marshals Service, and in doing so,
did use a dangerous weapon, to wit, an automobile, in violation of Title 18, United States

Code, Sections 111(a) and (b).
C).

Joshua D. e

Deputy U.S. Marshal

United States Marshal Service
Cleveland, Ohio

Sworn to via telephone after submission by reliable electronic means. Fed. R. Crim. P. 4.1;

41(d)(3).
DCL

United States Magistrate Judge

 

06-06-19

 

Date

 
